DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on October 14, 2020 is acknowledged.

Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2020.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Status
	Applicant’s amendment filed October 14, 2020 has been entered.  Claims 1-16 are pending.  Claims 8-16 are withdrawn.  Claims 1-8 are currently under examination.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The disclosure is objected to because of the following informalities: 
on page 4, lines 5-6, the words “RNA polymerase III” should read “RNA polymerase II” to match the labels in the drawings
the incorporation by reference statement is ineffective.
The attempt to incorporate subject matter into this application by reference to US Application No: 16/061,521 is ineffective because it lists the size of the sequence file in kilobytes instead of bytes and does not list the exact name of the file submitted.  Appropriate correction is required.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites “a single or dual guide RNA” encoded by the recombinant DNA of claim 1.  However, claim 1 only recites encoding a single guide RNA.  The claim lacks clarity and is therefore indefinite.
Claim 7 recites a vector comprising “a nucleotide encoding a Cas endonuclease”.  It is unclear how a single nucleotide (as opposed to a nucleotide sequence or a polynucleotide) can encode a protein.
Claim 8 recites a vector comprising “at least one nucleotide encoding a polynucleotide modification template or donor DNA”.  A template or donor DNA cannot be encoded by a sequence on the DNA vector.  Expression of a DNA vector would lead to RNA, not DNA.  Furthermore, a template of one nucleotide cannot encode a polynucleotide.  The claim lacks clarity and is therefore indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunn et al. (PCT Patent Application Publication No. WO 2015/138855A1 published on September 17, 2015).
Regarding claim 1, Nunn et al. teaches nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A).  Nunn et al. further teaches CRISPR-Cas9 complexes and sgRNA that binds to a target DNA sequence and directs Cas9 nuclease activity to that DNA locus (paragraphs 0036 and 0039).  Nunn et al. teaches expression vectors and ribonucleic acids may be used in fungal cells and in methods of fungal genome engineering (paragraph 0003).
Regarding claim 2, Nunn et al. teaches nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A).  Nunn et al. further teaches a putative Cas9 protein may be complexed with sgRNA or crRNA and tracrRNA (paragraph 0044).  Nunn et al. further teaches crRNA and tracrRNA ribonucleotides base pair and form a structure required for the Cas9-mediated cleavage of target DNA (paragraph 0037).  Nunn et al. teaches expression vectors and ribonucleic acids may be used in fungal cells and in methods of fungal genome engineering (paragraph 0003).
Regarding claim 3, Nunn et al. teaches fungal cells comprising the recombinant DNA of claims 1 or 2 (paragraph 0003 and abstract).
Regarding claim 4, Nunn et al. teaches the recombinant DNA construct of claims 1 or 2, wherein the eukaryote can be a microbe, a yeast, a non-conventional yeast, a fungus, a plant, a non-human animal, and an insect (paragraphs 0062-0064 and paragraph 0072).
Regarding claims 5 and 6, Nunn et al. teaches expression vectors comprising nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A).
et al. teaches the expression vector of claim 6, further comprising nucleic acids encoding a Cas9 protein and "Cas9" polypeptide is a polypeptide that functions as a nuclease when complexed to a guide RNA, e.g., an sgRNA. (paragraphs 0008 and 0043). 
Regarding claim 8, Nunn et al. teaches an expression vector of claim 6, wherein the vectors for genome engineering used to create a DNA deletion of one or more base pairs, a DNA insertion of one or more base pairs, to create a mutation, or introduce a nucleic acid encoding a gene of interest to the host cell (least one nucleotide encoding a polynucleotide modification template or donor DNA; paragraphs 0077-0081).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636